‘..
_,        .-                      :ri
                               . . ..

                                                                                 ‘.I                                :        :
                                                             ..
                    :‘-a
 ;
                                                                                                                .                                 ,   .
 i.   I        -f                             ‘-...
                                                                                                            .
                      _.                .:.                                                            ‘.                                     :
           :

                                                 OFFlCk      OF THE A-iTORNE’i  GENERAi               OF TEX&?
                                                                      .’ AUSTIN                         . .
                                                                                                                                 .
                                                                                         ..




                                                                                              .   .

                                Eonorobla Gooqc.H,    Shti$~iC
                                Coqtroll6r   of Public Aocounts
                                Rustlfi, Texsti 7;
                                                  : *
                                DEW sir:      :              Ojjinjon co. O-
                                                               :.
                                . -.                   _/ : .*                                                                                            .

                                                      . . -
                                                      _ .. ._.                   .
                                                             :-

                                    ,: _--._. -:                           _..
                                       _.,i .                         _.         .
                                                                  .        .     ..                                                       .
                                                                      .
                                             _          -.                ..
                                         :             ‘.


                     .     i                          I .Your 1s .a! 0
                                                               ‘7-x                    Jar




                                                                                                                             ._..         .




                                      3%. Cwx3~ng3' 16ttC2, rarE?:Yea to in your
                           .oo~icp,tion,    atdxs that 1:: Bumin   Connty a nubcr
                            of children living,:w1thi.n the Ststb or Texes sze out
                            dff froia.thc ad:ools in t61o Stn.te.by.the' p6d 2iVw
                            on3 thd thoro.nro.no croasi.n~.8on:the liver. ot‘a
                           .point thrtt ~411 enable then.to etten3 sohool in 8
                            9~6~236~3h~~31~a~~t7i~t.Aftlclo 2699a V.A.C.S. Provides:
                                                                                                                        ..           .,
                                                             :

                   .                 .. ., _




                                                        ‘.

                                              .                  _’

      '%iy   &la       whd ~oulfi be enntitl3d to atteila
     pubig0 BO;ICOI
                  0~ .311yaimice    tbt                      mG On
     tha b02a& O~.Louisin,ln, i;‘mlsss~    Okl3bor;3
     sna X6w z6xico 31~7.-do xay fina lt mor6.
     oonv6nietit to ;tEena tk r?Ublic echo01 in:
     a..aistiict or a cOucty 03,da     st:dc CO+
     tigllous to-s3i.a arotriot in T&X33, my hGV6
     the.Stnte and Coudy pm cagitn appor?Son-
     ncnt of the AvailaXc school FuM pei&to
     scia aistriot in snid State and nsj hsve
     aaaltional.tuitlon, if necessary; paid by
     thk dis%rict of his xcsl~eaco on sugh tc;rxs
     afjmy be agree& upon b6tw6ezthe. trustees-
     oftthe reo'eivfng aistkict end the trtistees          ..:.:
     or the district or residence o? such child          i,.;:
     aubj,eot to t&o approve1 OP tho Cosznty Super-
     lntenaent an.? the Comty Boerd.oP Trustees                                 ..
     of ,the T-as distr$ot ma comty; p20yiasa;:
     th~at.the restrictions tif tho Texas. Statutes          .-:              .
                                                                              ,.~
     sksll apply..to .the amount pati ror.high .:      ,-~ : .
     soh~ol'tuitIon. Aots.1931, 42na Lq.;       p. 192,.
     ch.. 113 1~1.”     1.         .       1, -I--.                                      :‘.
                                                                                         )
              ..Ai.wi  &ilerstfma-%hi$ i.ucuirJ;. you   &k     rtist .,             .... .’
 Mwthti; ~umler Arti&       2699a ths Con$.roller     Is .diredtea
 to'*issue warrants age.lhst the avai.L~bl$.schobl fund my-
 able%0 &.ohool~districts or so$ool ill;stitutkom loosted                 .~.
 outsId- of the State or.Texns, ena .lr the $rtlcle.s~.
 provides Khethcr.it.1~ vblia tiaor oo~stitdtional'~l5dta~
 ti&g.     As 'de rt%ed~Artiole 2699a; sarpa, it.does not pro-~
,Via6’riOI!the issuance.by the Coqtroller Of warrants                       . '.
 'agaiu,qtthe'Avallablo Sshool Pwa payable to-eohool
 alstrigis   oiltjsiao of th6 State or Texas 37%2&h are
 stt~aea    by 6hiiaren'~iho h3ve trsnsferrea tidex thb proi
 visloae of thati-stat,ut& The ststcte noroly provides
 a methQ&ror       the trensrer'or suoh students and- authkizes.
 the pciymht O$ the atlou& Of their pal!       CG~        appO&?tlo4?
 nent to the receiving district, aithout speoif'ylqg the.
 ?roceaure~for making such pay&,-.   -t alla speOirio3lly without
 amding      that the Coqtrollcr shall ?ake p*yn&t to'tiie                    ,
 reocitin=. echool.
                                                                        r
                         .                                            :   .
                                 .   .,
                                          -       ‘..
              I.


                                                                                       .




                                                  ..
.                                                                    ‘.~‘.<




                                                             . .
    Ho@.&ble Georie LI;’She&&              r’n$   3 :
                                                    :
                 i&e cmiptrollck i0 authorizsa to is&2 .
   ~rrsnts .in distributioti    of the Ststa Av&lsblo Sohool
   Fmas ,&yable ‘only to those comity or n&o01 distrS.ct
   depositories which. have qualified a8 such 840&e:the
   13;:~ 0r ttiii6 sw6. Attic% 2663, I?. c. 6. 1925;
   orticlse   2758 et EC*, , V. .L C. S. ‘&Wrad.s pQ9bl8
   to school orgnnfzstims      out&de of the Stute clesrly
   81~ unauthorisefi in tkc lisht, or those statutes; sna,
*. as tkey:ware d.esi~ncd to protect the public schoo$
   funds 0r t.his 3t9te fro3 lo3 f .OT ~~~3utimriz5a slrpcaaitur;t:,
   it should not be ~resuma that tte l.e@slrtme        intended
. to change .or alter their provisims       in the enactzazlt of
   statutes nob expressly purporting to do so, unlos.s .thst
   intention Is expr~s@      cle$rly.
               You &e. therekor’e &la&     that Iri OUT‘opini&;
    the Comptroller Is not .autkorized ti.aer Artidle 2@ja,                   .
    supra, to aran warivmts iu aif3tr~~uti0~ : 0r the’,stet e
    Avaflnble So&o01 PuaUs payable to or in. favor. of stihobl
    &&dots    locste.a.yi+out the botiam'iec,of !he +t&e.of
    Twits,. . ,_         . :.
                            .       . .:            .- :    . -; I
                   .:.          .                          ._
                                                                                      .
                                                                                  .




                                _’.: